                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


NANNETTE F. NICHOLSON,

                    Plaintiff,

v.                                                      Case No: 6:18-cv-20-Orl-40DCI

COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.
                                        /

                                        ORDER

      This cause is before the Court on Claimant's appeal of the final decision of the

Commissioner of Social Security denying her application for disability insurance benefits

(Doc. 1) filed on January 5, 2018. The United States Magistrate Judge has submitted a

report recommending that the motion be reversed.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed November 30, 2018 (Doc. 14), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The final decision of the Commissioner is REVERSED and REMANDED.

      3.     The Clerk is DIRECTED to enter judgment in favor of Claimant and against

the Commissioner, and to CLOSE the case.
      DONE AND ORDERED in Orlando, Florida on December 17, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
